DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraphs [00022] and [00058] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, it is unclear as to what is being claimed due to the claim limitation “…as high voltage subsystem to provide a defibrillation voltage…in response to a shock signal received from the processor…” inferentially included, i.e. it is unclear if said “shock signal” is being functionally or positively recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Medema et al. (US 2018/0272145) in view of Reinke et al. (US 2015/0305642).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor 

Medema et al. discloses:


1.    A wearable cardioverter defibrillator (WCD) (e.g., via the disclosed garment 170), comprising: a plurality of electrocardiography (ECG) electrodes (e.g., elements 301/302) and a plurality of defibrillator electrodes (e.g., elements 104) to contact the patient’s skin when the WCD is delivering therapy to the patient; a preamplifier coupled to the ECG electrodes to obtain ECG data from the patient; a processor (e.g., element 502) to receive the ECG data from the preamplifier; and a high voltage subsystem (e.g., via the disclosed discharge circuit 507) to provide a defibrillation voltage to the patient through the plurality of defibrillator electrodes in response to a shock signal received from the processor {e.g., [0030]-[0033], [0038]-[0042] & (Figs 1A & 5)}; 

2.    The WCD of claim 1, wherein the high voltage subsystem is powered down in the first power mode, and the high voltage subsystem is powered up in the second power mode.

3.    The WCD of claim 1, wherein the processor is to select the second power mode when the simple arrythmia detection analysis detects a possible arrythmia.

4.    The WCD of claim 3, wherein the processor is to otherwise select another power mode of the range of power modes.

5.    The WCD of claim 1, wherein the high voltage subsystem is to provide the defibrillation voltage when the complex arrythmia detection analysis determines a shock should be applied to the patient [e.g., 0054].


6.    The WCD of claim 1, wherein the processor is configured to operate at a lower voltage and a lower frequency in the first power mode, and to operate at a higher voltage and a higher frequency in the second power mode.

7.    The WCD of claim 1, further comprising a wearable medical device to obtain a patient parameter provided to the processor, wherein the wearable medical device comprises a circuit to manage its own power level (e.g., via the disclosed energy storage module 505, [0054]).

8.    The WCD of claim 1, further comprising a memory coupled to the processor, wherein the memory has a plurality of operating performance points stored thereon to cause the processor to configure a power mode from the range of power modes for one or more components of the WCD based at least in part on whether the WCD is in the first power mode or the second power mode (e.g., via the disclosed memory 520, [0039]).



10.    The WCD of claim 1, wherein processor is configured to select a power mode from the range of power modes based on a location of the patient (e.g., via the disclosed sensor circuit 555, [0050]-[0052]).


12.    The WCD of claim 1, further comprising a display and an ambient light sensor, wherein the display is configured to operate at a selected power mode of the range of power modes in response to a level of ambient light detected by the ambient light sensor  (e.g., via the disclosed sensor circuit 555, [0050]-[0052]).

13.    A method to adapt the operating power of an adjustable power wearable medical device (WMD), comprising: receiving one or more patient parameters of a patient from a small form factor WMD;
operating the adjustable power WMD in a first power mode of a range of power modes while the small form factor WMD is monitoring the one or more patient parameters; detecting a triggering event based on the one or more patient parameters received from the small form factor WMD; and operating the adjustable power WMD in a second power mode of the range of power modes in response to the triggering event  {e.g., [0030]-[0033], [0038]-[0042], [0051]-[0054] & (Figs 1A & 5)}.

14.    The method of claim 13, wherein at least one of the one or more patient parameters comprises heart rate (e.g., [0030]-[0033]).



16.    The method of claim 13, wherein the power adjustable WMD is to apply therapy to the patient when operating in the second power mode.

17.    The method of claim 13, wherein the small form factor WMD controls its operating power independent of the operating power of the adjustable power WMD.

18.    A method to adapt the operating power of an adjustable power wearable medical device (WMD), comprising: monitoring one or more patient parameters of a patient; operating the adjustable power WMD in a first mode of a range of power modes while the WMD is monitoring the one or more patient parameters; detecting a triggering event based on the one or more patient parameters e.g., {[0030]-[0033], [0038]-[0042], [0051]-[0054] & (Figs 1A & 5)}.
 and operating the adjustable power WMD in a second power mode of a range of power modes in response to the triggering event.

19.    The method of claim 18, wherein the triggering event comprises one or more of the patient parameters having a value outside of a predetermined range of values {[0030]-[0033], [0038]-[0042], [0051]-[0054] & (Figs 1A & 5)}.

20.    The method of claim 18, wherein the power adjustable WMD is to monitor the one or more patient parameters at a higher fidelity when operating in the second power mode.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792